Citation Nr: 0806418	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO. 06-15 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC) in 
Wichita, Kansas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine, 
postoperative, effective August 1, 2003 through February 11, 
2004. 

2. Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine, postoperative, 
effective September 1, 2004. 

3. Entitlement to service connection for left leg disability.

4. Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee.




5. Entitlement to an initial rating in excess of 10 percent 
for the residuals of a torn right medial meniscus, 
postoperative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 through 
July 2003. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from the M&ROC rating decisions, dated in November 
2004 and July 2005.

The certified issue of entitlement to service connection for 
left leg disability; and claims pertaining to increased 
ratings for the veteran's left and right knee disabilities 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the M&ROC via the Appeals Management Center 
(AMC), in Washington, DC. 



FINDINGS OF FACT

1. From August 1, 2003 through February 11, 2004, the 
veteran's degenerative disc disease of the lumbar spine, 
manifested primarily by increasing pain and numbness, 
decreased sensation in his thighs, and an antalgic gait, was 
productive of severe impairment. 

2. Effective September 1, 2004, the veteran's degenerative 
disc disease of the lumbar spine, manifested primarily by 
moderate pain on motion, numbness radiating into his thighs, 
an antalgic gait, deficits in his deep tendon reflexes, 
flexion to as little as 40 degrees, and a combined range of 
thoracolumbar spine motion of as little as 101 degrees, is 
productive of severe impairment.


CONCLUSIONS OF LAW

1. The criteria for an initial 40 percent rating for 
degenerative disc disease of the lumbar spine, postoperative, 
effective August 1, 2003, through February 11, 2004, have 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5292, 5293 (2003) (amended 
effective September 26, 2003 (68 Fed. Reg. 51454-51456 
(August 27, 2003)), now codified as amended at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2007)).

2. The criteria for a 40 percent rating for degenerative disc 
disease of the lumbar spine, postoperative, effective 
September 1, 2004, have been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5292, 5293 
(2003) (amended effective September 26, 2003 (68 Fed. Reg. 
51454-51456 (August 27, 2003)), now codified as amended at 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007)).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims 
for increased ratings for his service-connected degenerative 
disc disease of the lumbar spine. 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159. 

For an increased-compensation claim, VA must notify the 
veteran that, to substantiate a claim, the veteran must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life. 38 U.S.C.A. § 5103(a); Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008). Further, if the Diagnostic Code under which the 
veteran is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the veteran demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the veteran's employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the veteran. 

Additionally, the veteran must be notified that, if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores, slip op. at 5-6. 

The foregoing requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the M&ROC). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121.

In May 2005, the M&ROC provided notice to the veteran 
regarding the information and evidence needed to substantiate 
increased rating claims, such as medical records, employment 
records, Social Security records, and/or statements from 
individuals who are able to describe from their knowledge and 
observations the manner in which the veteran's back 
disability had become worse. The M&ROC also specified the 
information and evidence to be submitted by him, the 
information and evidence to be obtained by VA, and the need 
for him to advise VA of or submit any further evidence that 
pertained to his claims.

In April 2006, the M&ROC notified the veteran that once 
service connection for a particular disability had been 
established, a disability rating would be assigned in 
accordance with the criteria set forth in the VA schedule for 
evaluating disabilities. 38 C.F.R. Part 4. The M&ROC also 
notified the veteran that an effective date for the award of 
benefits would be assigned and would be based, generally, on 
the date of the receipt of the claim for benefits or when the 
evidence showed a level of disability that supported a 
certain rating under the rating schedule. See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

During his March 2007 hearing before the undersigned Veterans 
Law Judge, the veteran testified as to the impact that the 
claimed worsening back disability had on his employment and 
daily life. 

Although notice of the information and evidence necessary to 
establish an assigned rating was not provided to the veteran 
at the time he filed his claim of service connection, any 
such error was effectively harmless and did not result in 
prejudice to the veteran. See Overton v. Nicholson, 20 Vet. 
App. 427, 437 (2006) (A timing error may be cured by a new 
VCAA notification followed by a readjudication of the claim). 
Not only did the foregoing notice provide such information, 
there was a readjudication of the case in July 2005. 
Moreover, the subsequent Statement of the Case, set forth the 
criteria for assigning higher evaluations. Further, the 
veteran and his representative submitted additional argument 
with respect to his claims, as well as testimony rendered at 
his March 2007 hearing before the undersigned Veterans Law 
Judge. Finally, neither the veteran nor his representative 
challenged the assigned ratings based on any lack of 
understanding of the evidence and information necessary to 
support those claims. See Mayfield, supra (due process 
concerns with respect to notice requirements must be pled 
with specificity). 

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of 
information and evidence necessary to support his claims for 
increased ratings for low back disability. With respect to 
those issues, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder. He has not identified any further 
outstanding evidence, which could be used to support his 
either of those claims. As such, the record has been fully 
developed, and it is difficult to discern what additional 
guidance VA could provide to the veteran regarding what 
further evidence he should submit to substantiate his claim. 
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). The 
veteran has had ample opportunity to participate in the 
development of his appeal. Therefore, further action is 
unnecessary in order to meet VA's statutory duty to assist 
him in the development of his claims for increased ratings 
for low back disability. See, e.g., Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (development that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 
Accordingly, the Board will proceed to the merits of those 
issues. 

Analysis

The veteran seeks increased ratings for various periods of 
time for his service-connected low back disability. The Board 
presently grants the claim in part.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Code's of the Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2007). 

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability. 38 C.F.R. § 4.1. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7. 

In determining the adequacy of assigned disability ratings, 
consideration must be given to factors affecting functional 
loss. DeLuca v. Brown, 8 Vet. App. 202 (1995). Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups. 
38 C.F.R. § 4.40. Consideration must also be given to 
weakened movement, excess fatigability, and incoordination, 
as well as the effects of the disability on the veteran's 
ordinary activity. 38 C.F.R. § 4.10, 4.45. 

At the outset of the veteran's claim, intervertebral disc 
syndrome (preoperatively or postoperatively) was rated either 
on the total duration of incapacitating episodes over the 
previous 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method resulted in the higher 
evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5293.

A 10 percent rating was warranted for incapacitating episodes 
having a total duration of at one week but less than two 
weeks during the previous 12 months. A 20 percent rating was 
warranted for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
previous 12 months. A 40 percent rating was warranted for 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the previous 12 
months. A 60 percent rating was warranted for incapacitating 
episodes having a total duration of at least six weeks during 
the previous 12 months. Id. 

An incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
meant orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that were present 
constantly, or nearly so. 38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note (1). 

When the veteran filed his claim, the orthopedic 
manifestations of his low back disability were rated in 
accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5292. A 10 
percent rating was warranted for slight limitation of motion 
of the lumbar spine. A 20 percent rating was warranted for 
moderate limitation of motion, while a 40 percent rating was 
warranted for severe limitation of motion of the lumbar 
spine. 38 C.F.R. § 4.124a, Diagnostic Code 5290. 

When the veteran filed his claim, the neurologic 
manifestations of his lumbar spine disability were rated in 
accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8520. A 
10 percent rating was warranted for mild, incomplete 
paralysis of the sciatic nerve. A 20 percent rating was 
warranted for moderate incomplete paralysis, while a 40 
percent rating was warranted for moderately severe incomplete 
paralysis of the sciatic nerve. A 60 percent rating was 
warranted for severe incomplete paralysis with marked 
muscular atrophy.

Effective September 26, 2003, the rating schedule with 
respect to evaluating the veteran's intervertebral disc 
syndrome was revised. 68 Fed. Reg. 51454 - 51456 (August 27, 
2003) (now codified as amended at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243. 

Under the revised regulations, intervertebral disc syndrome 
is to be rated in one of two ways: either on the basis of the 
total duration of incapacitating episodes noted above (now 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243) or on 
the basis of the following general rating formula, which also 
provides that the noted ratings may be assigned with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

A 10 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees; or, when forward flexion of the 
cervical spine is greater than 30 degrees but not greater 
than 40 degrees; or, when the combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, when the combined range of motion of 
the cervical spine greater than 170 degrees but not greater 
than 335 degrees; or, when muscle spasm, guarding, or 
localized tenderness does not result in an abnormal gait or 
abnormal spinal contour; or, when there is a vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is accomplished to 30 degrees or less; 
or, when there is favorable ankylosis of the entire 
thoracolumbar spine.

A 50 percent rating is warranted when there is unfavorable 
ankylosis of the entire thoracolumbar spine.

In considering the changes, effective September 26, 2003, the 
Board notes that the regulations no longer require the 
orthopedic and neurologic manifestations to be evaluated 
separately and the combined. Rather, any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, are to be evaluated 
under an appropriate Diagnostic Code. General Rating Formula 
for Diseases and Injuries of the Spine, Note (1). 

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. General Rating Formula for Diseases and Injuries 
of the Spine, Note (5). 

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so. 
VAOGCPREC 7-2003. The Board will, therefore, evaluate the 
veteran's service-connected spine disability under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change. See 38 U.S.A. 
§ 5110(g) (West 2002); VAOPGCPREC 3-2000; Green v. Brown, 10 
Vet. App. 111, 117 (1997). 

As noted above, the M&ROC provided the veteran with the new 
regulatory criteria in the April 2006 Statement of the Case, 
and the veteran and his representative submitted additional 
argument since that time. Therefore, there is no prejudice to 
the veteran in the Board adjudicating the claim. Cf. Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The M&ROC's November 2004 rating action, which granted 
entitlement to service connection for degenerative disc 
disease of the lumbar spine was an initial rating award. When 
an initial rating award is at issue, a practice known as 
"staged" ratings may apply. That is, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found. Fenderson v. West, 
12 Vet. App. 119 (1999). Therefore, in accordance with 38 
C.F.R. §§ 4.1 and 4.2 and Schafrath v. Derwinski, 1 Vet. App. 
589 (1991), the Board has reviewed all evidence of record 
pertaining to the history of the service-connected 
disability. 

From August 1, 2003, through February 11, 2004

From August 1, 2003, through February 11, 2004, the veteran's 
service-connected degenerative disc disease of the lumbar 
spine was manifested primarily by complaints of increasing 
pain and numbness, as well as decreased sensation in his 
thighs. Moreover, he walked with an antalgic gait, and X-
rays, such as those taken in January 2004, showed that the 
degenerative disc disease was severe in nature. Indeed, the 
veteran's low back problems were of such severity that in 
February 2004, he required laminectomies at multiple levels, 
L3, L4, and L5, as well as fusion of the lumbar spine from L3 
through S1. Taken together, such evidence more nearly 
reflects a severe level of disability for which a 40 percent 
schedular rating is warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292. To that extent, an increased rating 
granted. 

In arriving at this decision, the Board has considered the 
possibility of a higher schedular evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293 or 8520. However, there was no 
competent evidence of incapacitating episodes six or more 
weeks a year during the previous year or severe incomplete 
paralysis of the sciatic nerve with marked muscular atrophy. 
The preponderance of the evidence was negative for weakness 
or atrophy, ankylosis of the thoracolumbar spine, muscle 
spasm, limitation of spine motion, impaired reflexes, excess 
fatigability, or incoordination. Moreover, there were no 
findings of associated neurologic disability, such as bowel 
or bladder impairment. Accordingly, the manifestations of the 
veteran's service-connected low back disability did not meet 
or more nearly approximate the criteria for a schedular 
rating in excess 40 percent for the period from August 1, 
2003, through February 11, 2004. 

Since August 31, 2004

From February 12, 2004, through August 31, 2004, the veteran 
received a temporary 100 percent rating for his 
hospitalization and period of convalescence associated with 
his back surgery. Thereafter, the M&ROC assigned the veteran 
a 20 percent schedular rating. He now seeks a higher 
evaluation. 

The record shows that the veteran's February 2004 surgery was 
generally successful. However, he continues to report 
moderate pain on motion, numbness radiating into his thighs, 
and an antalgic gait. Moreover, during his VA examination he 
demonstrated deficits in the deep tendon reflexes of his 
lower extremities and in his range of back motion. Indeed, he 
was able to flex his spine to no more than 40 degrees, and 
his combined range of thoracolumbar spine motion was 101 
degrees. 

The VA examiner concluded that the veteran's back disability 
interfered with some daily activities, particularly his 
ability to perform chores or to participate in sports and 
exercise. Although the examiner stated that such disability 
would have no significant occupational effect, the veteran 
testified during his hearing that his back disability caused 
him to miss work approximately six to seven times a year and 
to leave work early approximately 10 times per year. In this 
regard, he noted that he had an understanding supervisor who 
permitted the veteran to compensate for his the problems 
caused by his low back disability. 

Taken together, the foregoing evidence suggests that the 
veteran's low back disability continues to more nearly 
reflect severe impairment under Diagnostic Code 5292. 
Therefore, for the period from September 1, 2004, through the 
present, the veteran's low back disability continues to 
warrant a 40 percent schedular evaluation. To that extent, 
the appeal is also granted.

In arriving at this decision, the Board has again considered 
the possibility of a still-higher evaluation, however, the 
record remains generally negative for any evidence of 
abnormal spinal curvature, ankylosis, muscle spasm, weakness 
or atrophy, incoordination, or evidence of associated 
neurologic disability, such as bowel or bladder impairment. 
Moreover, there is no competent evidence of severe incomplete 
paralysis of the sciatic nerve with marked muscular atrophy 
nor is there any competent evidence of that the veteran's 
degenerative disc disease is productive of incapacitating 
episodes (as defined by VA) at least six times per year. 
Therefore, the manifestations of the veteran's low back 
disability do not meet or more nearly approximate the 
schedular criteria for a rating in excess of 40 percent under 
any of the applicable diagnostic codes, old or new. 


ORDER

An initial rating of 40 percent for degenerative disc disease 
of the lumbar spine, postoperative, effective August 1, 2003 
through February 11, 2004, is granted, subject to the law and 
regulations governing the award of monetary benefits. 

A 40 percent rating for degenerative disc disease of the 
lumbar spine, postoperative, effective September 1, 2004, is 
granted, subject to the law and regulations governing the 
award of monetary benefits. 


REMAND

The veteran contends that his left leg disability is 
primarily the result of his service connected degenerative 
disc disease of the lumbar spine. Accordingly, he contends 
that service connection is warranted. 

Service connection is currently in effect for lumbar 
radiculopathy as part and parcel of the veteran's service-
connected lumbar disc disease. Service connection is also in 
effect for degenerative joint disease of the left knee. Thus, 
the veteran's claim of entitlement to service connection for 
left leg disability contemplates disability other than those 
for which service connection has already been established.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection will also be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established. 38 C.F.R. § 3.310(a). Any increase 
in the severity of a nonservice-connected disease or injury 
that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will also be 
service connected. 38 C.F.R. § 3.310(b).

The veteran's service medical records show that as late as 
July 2003, he complained of numbness in his left buttock and 
thigh, as well as his inguinal area. However, the report of 
his service retirement examination has not been associated 
with the claims folder.

During treatment at a military medical facility in February 
2005, the veteran reported that a two week history of left 
groin and leg pain and stated that he could not flex his hip 
when seated. The impression was questionable meralgia 
paresthetica, and he was referred for magnetic resonance 
imaging (MRI) and electromyographic (EMG) testing. 

The MRI of the lumbar spine, including the residuals of the 
veteran's February 2004 back surgery, resulted in 
satisfactory findings. However, the EMG was positive for 
meralgia paresthetica. In April 2005, the physician who 
evaluated the MRI stated that the veteran's left leg numbness 
sounded vascular in nature, and the following month, the 
veteran was referred for a consultation with a vascular 
surgeon. 

During his June 2005 VA examination, the veteran stated that 
he was still awaiting that consultation. To date, the report 
of that consultation has not been associated with the claims 
folder. Moreover, the veteran has not had a VA examination to 
determine the etiology of his meralgia paresthetica or 
whether that disability has been aggravated by any of his 
disabilities for which service connection has already been 
established.

The veteran also seeks increased ratings for his bilateral 
knee disabilities. 

In a November 2004 rating decision, the M&ROC granted the 
veteran's claims of service connection for degenerative joint 
disease of the left knee and for the residuals of a torn 
right medial meniscus, postoperative. Each knee disability 
was evaluated as 10 percent disabling. The veteran disagreed 
with that decision and set forth his reasons in a Notice of 
Disagreement, dated in October 2005. 

In March 2006, the M&ROC confirmed and continued the 10 
percent ratings for each of the veteran's knee disabilities. 
In a letter, dated March 29, 2006, the M&ROC notified the 
veteran of that decision and informed him that he had one 
year from the date of the letter to appeal those ratings. The 
veteran subsequently sent the veteran a Statement of the 
Case, and in May 2006, the M&ROC received a substantive 
appeal, indicating that the veteran sought review on all 
issues addressed in the Statement of the Case. On March 27, 
2007, the M&ROC received notice from the veteran's 
representative, which, when construed in a manner most 
favorable to the veteran, perfected the veteran's appeal with 
respect to his claim for increased ratings for his right and 
left knee disabilities. Since the veteran perfected his 
appeal in a timely manner, the Board has jurisdiction over 
those issues. 

On April 4, 2007, the veteran's case was transferred to the 
Board. Normally, the veteran would be informed of that 
transfer and given a period of 90 days to submit additional 
evidence without needing to justify good cause for doing so. 
38 C.F.R. § 20.1304 (2007). However, it appears that the 
veteran was not notified of the date of that transfer. 
However, in a letter, dated June 20, 2007, the Board notified 
the veteran that it had received his appeal.

On August 23, 2007, the M&ROC received additional evidence 
from a military medical facility reflecting the veteran's 
treatment earlier that month for increasing knee pain, 
particularly affecting his left knee. That evidence suggested 
that the veteran had undergone a consultation by a Dr. K. G. 
However, the veteran has not waived his right to have that 
evidence considered by the M&ROC prior to the Board. 
38 C.F.R. § 20.1304 (2007). Moreover, Dr. G.'s consultation 
report has not been requested for association with the claims 
folder.

In light of the foregoing, additional development of the 
record is warranted with respect to the veteran's claims for 
increased ratings for his service-connected knee 
disabilities. Accordingly, those issues are REMANDED for the 
following action: 

1. The RO must review the claims file and 
ensure that all notification and 
development action for the veteran's claim 
for service connection for left leg 
disability and for increased ratings for 
his bilateral knee disabilities are fully 
complied with and satisfied. 38 U.S.C.A. 
§§ 5103, and 5103A; 38 C.F.R. § 3.159; see 
Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App. January 30, 2008).

2. Through official channels, such as the 
National Personnel Records Center, 
request the report of the veteran's 
service retirement examination and all 
reports and consultations associated with 
that examination. Also request that the 
veteran provide any such records he may 
have in his possession.

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.

Such efforts must continue until it is 
determined that the requested records do 
not exist or that further attempts to 
obtain the noted service medical records 
would be futile. The non-existence or 
unavailability of such records must be 
verified by each Federal department or 
agency from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

3. Request that veteran provide the names 
and addresses of the health care 
practitioners who have treated him for 
left leg disability since service, as 
well as the names and addresses of the 
facilities where he was treated. Such 
records, should include, but are not 
limited to, the report of the vascular 
consultation performed in or after 
June 2005. 

Then request such records directly from 
the health care practitioners/facilities 
identified by the veteran. Also request 
that he provide any such records he may 
have in his possession.

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder. 

If the requested records are in the 
possession of a Federal department or 
agency, efforts to obtain such records 
must continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be futile. 
The non-existence or unavailability of 
such records must be verified by each 
Federal department or agency from whom 
they are sought. 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

If the requested records are in the 
possession of a non-Federal department or 
agency and are unavailable, notify the 
veteran and his representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

4. Request that veteran provide the names 
and addresses of the health care 
practitioners who have treated him for 
knee disability since service, as well as 
the names and addresses of the facilities 
where he was treated. Such records, 
should include, but are not limited to, a 
consultation report from Dr. K. G. 

Then request such records directly from 
the health care practitioners/facilities 
identified by the veteran. Also request 
that he provide any such records he may 
have in his possession.

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder. 

If the requested records are in the 
possession of a Federal department or 
agency, efforts to obtain such records 
must continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be futile. 
The non-existence or unavailability of 
such records must be verified by each 
Federal department or agency from whom 
they are sought. 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

If the requested records are in the 
possession of a non-Federal department or 
agency and are unavailable, notify the 
veteran and his representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e).

5. When the actions requested in parts 1, 
2, 3, and 4 have been completed, schedule 
the veteran for orthopedic and neurologic 
examinations to determine the nature and 
etiology of any left leg disability found 
to be present. All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled. 

The claims folder, and a copy of this 
remand, will be made available to the 
examiner for review in conjunction with 
the examination, and the examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand.

If left leg disability, other than that 
associated with lumbar radiculopathy or 
degenerative joint disease of the left 
knee, is diagnosed, the examiner must 
identify and explain the elements 
supporting the diagnosis. 

The examiner must respond to the inquiry 
as to whether or not the veteran's left 
leg disability, other than lumbar 
radiculopathy or degenerative joint 
disease of the left knee, was first 
manifested during any incident in 
service. Such incidents could include, 
but are not limited to, the veteran's 
medical treatment in July 2003, when he 
complained of numbness in his left 
buttock, left thigh, and inguinal area. 

The examiner must also respond to the 
inquiry as to whether or not the 
veteran's left leg disability is 
proximately due to his service-connected 
low back disability or service-connected 
left knee disability, or whether his left 
leg disability has increased in pathology 
beyond the natural progress of the 
disease due to those service-connected 
disabilities. 

The examiner must state the medical basis 
or bases for any opinion. If the examiner 
is unable to so state without resort to 
speculation, he or she should so state. 

6. When the actions requested in parts 1, 
2, 3, 4, and 5 have been completed, 
undertake any other indicated 
development, if deemed by the M&ROC/AMC 
to be appropriate under the law. Then 
readjudicate the issues of entitlement to 
service connection for left leg 
disability, other than that associated 
with the veteran's service-connected low 
back disability or service-connected left 
knee disability; entitlement to an 
initial rating in excess of 10 percent 
for the veteran's service-connected 
degenerative joint disease of the left 
knee; and entitlement to an initial 
rating in excess of 10 percent for the 
residuals of a torn right medial 
meniscus, postoperative.

If appropriate, the M&ROC/AMC should 
consider the ruling in Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (Holding that once a veteran 
submits evidence of a medical disability 
and submits a claim for an increased 
disability rating with evidence of 
unemployability, VA must consider a claim 
for a total rating based on individual 
unemployability).  

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The veteran need take no action unless he is notified to do 
so. It must be emphasized, however, that he has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the M&ROC. Kutscherousky v. West, 
12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


